Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

This communication is in response to an Amendment filed February 18, 2022.   

Continued Examination Under 37 C.F.R. §1.114

A request for continued examination ("RCE") under 37 C.F.R. §1.114, including the fee set forth in 37 C.F.R. §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. §1.114, and the fee set forth in 37 C.F.R. §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 18, 2022 has been entered.


         . Information Disclosure Statement

 The Information Disclosure Statement (IDS) submitted on February 18, 2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, this Information Disclosure Statement is being considered by the Examiner.


Allowable Subject Matter

Claims 2 – 5, 8 – 11, 14 and 16 - 21 are allowed over prior art of record.

Reasons for Allowance

The following is an examiner's statement of reasons for allowance: 
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach automatically responsive to receiving the good-until bettered bid and the instructions, activating an electronic timer to time the good-until-bettered duration; monitoring a timing being timed by the electronic timer; maintaining the good-until-bettered bid in the electronic trading system until a bid that tops the good-until-bettered bid is received, over the communication network from a second computing device, by the electronic trading system; determining, based on the timing by the electronic timer, whether the good-until- bettered bid remains in the electronic trading system for the good-until-bettered duration; and 	automatically responsive to determining that the bid that tops the good-until- bettered bid remains in the electronic trading system for the good-until-bettered duration, canceling the good-until-bettered bid and immediately generating a second order a predetermined number of increments away from and on a same side as the good-until-betted bid on behalf of a user of the first computing device with which the good-until-bettered bid is associated.

	The following prior art references have been deemed most relevant to the allowed claim(s):	

The closest prior art Alan S. Fisher et al. (Pat. # US 5,835,896) teaches a system and method for conducting a multi-person, inter­ active auction, in a variety of formats, without using a human auctioneer to conduct the auction. The system is preferably implemented in software. The system allows a group of bidders to interactively place bids over a computer or communications network. Those bids are recorded by the system and the bidders are updated with the current auction status information. When appropriate, the system closes the auction from further bidding and notifies the winning bidders and losers as to the auction outcome.
.

The closest prior art William A. Lupien et al. (Pat. # US 5,689,652) teaches a crossing network that matches buy and sell orders based upon a satisfaction and quantity profile is disclosed. The crossing network includes a number of trader tenninals that can be used for entering orders. The orders are entered in the form of a satisfaction density profile that represents a degree of satisfaction to trade a particular instrument at various (price, quantity) combinations. Typically, each order is either a buy order or a sell order. The trader terminals are coupled to a matching controller computer. The matching controller computer can receive as input the satisfaction density profiles entered at each one of the trading terminals. The matching controller computer matches orders (as rep­ resented by each trader's satisfaction density profile) so that each trader is assured that the overall outcome of the process (in terms of average price and size of fill) has maximized the mutual satisfaction of all traders. Typically, the matching process is anonymous. The matching process can be continuous or performed on a batch basis.
.
The arguments presented by the Applicant along with the combination of elements, such as, the claimed features help control activity over the network and control computer workload including computer resources.  The claimed features allow a computer to perform a function not previously performable by a computer and are implemented using a particular machine. In addition, the claimed invention is directed to improvements in computer performance specifically arising in a computer network and communication networks, particularly controlling, by a computing device, activating, and monitoring timing of a good-until-bettered duration which is based on real time market information received over a communication network, by an electronic timer, and automatically responsive to determining that an offer that tops a good-until-bettered offer remains in an electronic trading system for the good-until bettered duration being timed using the electronic timer, canceling the good-until-bettered bid and immediately generating a second order a predetermined number of increments away from the good-until better offer, which helps facilitate real time, high speed communication and processing, without latency and with high reliability and accuracy, of information associated with transactions involving the network computing device, the computing device and an electronic trading system.  The claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks and recite significantly more than an abstract idea.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John H. Holly whose telephone number is 571.270.3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571)-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/John H. Holly/Primary Examiner, Art Unit 3696